    Case 4:19-cr-00232 Document 127 Filed on 04/13/21 in TXSD Page 1 of 3




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA §
                         §
         v.              §                     CRIMINAL NO. H-19-CR-232
                         §
RICHARD GARZA            §


                  PRELIMINARY ORDER OF FORFEITURE

      Defendant RICHARD GARZA pleaded guilty to Count Three (3) of the

Indictment, which charged Defendant with Theft Concerning Programs Receiving

Federal Funds, in violation of Title 18, United States Code, Section 666(a)(1)(A).

      The United States provided notice to the Defendant in the Indictment that

pursuant to Title 18, United States Code, Section 981(a)(1)(C), in the event of his

conviction of Count Three, the United States would seek to forfeit all property, real

or personal, which constitutes or is derived from proceeds traceable to the criminal

offense. The United States further provided notice that the property subject to

forfeiture included the real property and the vehicle listed in this Order.

      In the factual basis of his Plea Agreement, the Defendant agreed that he

purchased the real property and the vehicle with the proceeds of his offense. The

Defendant further agreed that if he had not paid full restitution by the time of his

sentencing, then then the property listed in this Preliminary Order of Forfeiture

                                           1
     Case 4:19-cr-00232 Document 127 Filed on 04/13/21 in TXSD Page 2 of 3




would be forfeited. Because full restitution was not paid by the time of sentencing,

the Defendant agreed to the forfeiture and the Court decided to impose it.

      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(1), the Court finds

that based on the record and the evidence in this case, the requisite nexus has been

established between Defendant’s criminal offense as charged in Count Three of the

Indictment and the property listed in this Order. Therefore, the Court has decided

as follows:

1.    It is ORDERED that the 2014 Nissan Armada SUV with VIN No.
      5N1BA0ND7EN602286 is forfeited to the United States.

2.    It is ORDERED that the real property at 2002 Gentryside Drive #113,
      Houston, Texas 77077, is forfeited to the United States, together with all
      improvements, buildings, structures, and appurtenances, and legally described
      as follows:

              UNIT 113, BLDG 3, .04716 INT COMMON LAND & ELE,
              REFLECTIONS ON GENTRYSIDE COND, AN
              ADDITION IN HARRIS COUNTY, TEXAS, ACCORDING
              TO THE MAP OR PLAT THEREOF RECORDED IN FILM
              CODE NO. 4756B12 OF THE MAP RECORDS, HARRIS
              COUNTY, TEXAS.

3.    It is ORDERED that the United States shall publish notice of this preliminary
      order of forfeiture and, to the extent practicable, shall provide written notice
      to any person who reasonably appears to be a potential claimant with standing
      to claim an interest in the forfeited assets. Any person, other than the
      defendant, asserting a legal interest in the property may, within thirty days of


                                          2
    Case 4:19-cr-00232 Document 127 Filed on 04/13/21 in TXSD Page 3 of 3




      the final publication of notice or receipt of notice, whichever is earlier, petition
      the Court for a hearing without a jury to adjudicate the validity of his/her
      alleged interest in the property, within such time and in the manner provided
      by Title 21, United States Code, Section 853(n).

      This Order is made part of the Defendant’s sentence and included in the

judgment against him.

      Signed in Houston, Texas, on the _____ day of April 2021.


                                               _______________________________
                                                      EWING WERLEIN JR.
                                               UNITED STATES DISTRICT JUDGE




                                           3
